UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                             No. 03-4681
DARON LAMONT JACKSON,
             Defendant-Appellant.
                                       
            Appeal from the United States District Court
       for the Eastern District of Virginia, at Newport News.
                Rebecca Beach Smith, District Judge.
                             (CR-01-20)

                  Submitted: December 17, 2003

                      Decided: January 6, 2004

 Before WIDENER, NIEMEYER, and MICHAEL, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

Frank W. Dunham, Jr., Federal Public Defender, Larry W. Shelton,
Supervisory Assistant Federal Public Defender, Norfolk, Virginia, for
Appellant. Paul J. McNulty, United States Attorney, Timothy R. Mur-
phy, Special Assistant United States Attorney, Norfolk, Virginia, for
Appellee.
2                      UNITED STATES v. JACKSON
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                               OPINION

PER CURIAM:

  Daron Lamont Jackson appeals his twenty-four month sentence,
imposed by the district court for violations of his supervised release.
We affirm.

   We review an order imposing a sentence after revocation of super-
vised release for abuse of discretion. United States v. Davis, 53 F.3d
638, 642-43 (4th Cir. 1995). The district court abuses its discretion
when it fails or refuses to exercise its discretion or when its exercise
of discretion is flawed by an erroneous legal or factual premise. See
James v. Jacobson, 6 F.3d 233, 239 (4th Cir. 1993). The district court
need only find a violation of a condition of supervised release by a
preponderance of the evidence. See 18 U.S.C. § 3583(e)(3) (2000);
United States v. Copley, 978 F.2d 829, 831 (4th Cir. 1992). A defen-
dant may be sentenced to a maximum of two years for a violation of
supervised release when his underlying offense is a Class C or D fel-
ony. 18 U.S.C. § 3583(e)(3).

   Chapter Seven of the U.S. Sentencing Guidelines Manual sets forth
policy statements offering recommended sentencing ranges for revo-
cation of probation and supervised release. Chapter Seven is advisory
and non-binding. Davis, 53 F.3d at 642. However, the Court should
consider the policy statements before imposing sentence. Id. If the
Court has considered the relevant factors and the applicable policy
statements, the Court has the discretion to impose a sentence outside
the ranges set forth in the Guidelines. Id. "A court need not engage
in ritualistic incantation in order to establish its consideration" of the
policy statements. Id.

   We conclude the district court did not abuse its discretion. There
was sufficient evidence for the court to conclude that Jackson was
irresponsible, had lied to the court, and would likely be a recurring
                      UNITED STATES v. JACKSON                       3
problem. The district court therefore properly concluded that a
twenty-four month sentence was appropriate. Accordingly, we affirm
the decision of the district court. We dispense with oral argument
because the facts and legal contentions are adequately presented in the
materials before the court and argument would not aid the decisional
process.

                                                          AFFIRMED